UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 26, 2007 Black Gaming, LLC (Exact name of registrant as specified in its charter) Nevada 333-123179 20-8160036 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 10777 W Twain Ave, Las Vegas, Nevada 89135 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 318-6860 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 – REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01 - Entry into a Material Definitive Agreement. On October 26, 2007, our direct and indirect wholly owned subsidiaries, Virgin River Casino Corporation, RBG, LLC, B & BB, Inc., Casablanca Resorts, LLC, Oasis Interval Ownership, LLC, Oasis Interval Management, LLC, and Oasis Recreational Properties, LLC (collectively, the “Company”) entered into a First Amendment to Credit Agreement (the “First Amendment”) with Wells Fargo Foothill, Inc. (“Wells Fargo”).The First Amendment amends certain terms of the Credit Agreement dated December 20, 2004 (the “Credit Agreement”) by and between the Company and Wells Fargo.The Credit Agreement was filed as an exhibit to the Company’s Form S-4 filed with the Securities and Exchange Commission on March 8, 2005 and is incorporated herein by reference. The First Amendment increases the Company’s allowable Capital Expenditures from $8,000,000 to $18,000,000 in fiscal year 2007 and from $8,000,000 to $19,000,000 in fiscal year 2008.The First Amendment also modifies the definition of “EBITDA” and changes some of the Company’s reporting obligations. The foregoing summary of the First Amendment is qualified in its entirety by reference to the complete text of the First Amendment, a copy of which is attached hereto as Exhibit 10.1 and is incorporated herein by reference. SECTION 9 — FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 – Financial Statements and Exhibits. (d) Exhibits. Exhibit Name Exhibit 10.1 First Amendment to Credit Agreement dated October 26, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Black Gaming, LLC Date:October 31, 2007 By: /s/ Jason Goudie Jason Goudie Its: Chief Financial Officer
